 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,
                                                Case No.:     19CR3158-BAS
11
                   Plaintiff,
12
              v.                                ORDER AND JUDGMENT TO DISMISS
13                                              INFORMATION WITHOUT PREJUDICE
     Yesenia Elizabet Chavez-Vazquez,
14
                   Defendant.
15

16

17

18        Upon     motion   of   the   UNITED   STATES   OF   AMERICA,   and   good   cause

19   appearing,

20        IT IS ORDERED that the Information in Criminal Case No.               19CR3158-

21   BAS against defendant Yesenia Elizabet Chavez-Vazquez be,                 and hereby

22   is, dismissed;

23        IT IS SO ORDERED.
24

25

26
     DATED:    l}--l2-19·                       adtr-L~
                                            HON futhia Bashant
                                            United States District Judge
27

28
